Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
The claim objections are withdrawn.

35 U.S.C. 112 Rejection
The 35 U.S.C. 112 Rejection is withdrawn.

35 U.S.C. 101 Rejection
The 35 U.S.C. 101 Rejection is withdrawn.

35 U.S.C. 102 Rejection
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Claim(s) 1, 3, 6, 8, 10, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair (U.S. Patent Application Publication 2017/0310935 A1).
For independent claim 1, Applicants argue Sinclair fails to disclose determining a processing operation to be applied to the object; and adjusting the three-dimensional representation of the object based on adjustment parameters associated with the processing operation. Examiner respectfully disagrees.

Applicants assert Sinclair discloses retrospectively adjusting a 3D model instead of prospectively adjusting a 3D representation as required by claim 1. 
However, this argument is unpersuasive. There is no language within claim 1 which would require the adjustment to be prospective, neither is there any language in claim 1 which would prohibit the adjustment to be retrospective. 
Furthermore, Applicant’s distinction between retrospective and prospective adjustment is unpersuasive as neither of these terms ever appear in Applicant’s Specification. Thus, it is unclear as to the meaning of these terms with respect to the claimed invention. 
Furthermore, Sinclair explains its adjustment of its 3D printable file and its digital 3D model of the component facilitates the future fabrication of the component with geometric parameters to match the revised 3D printable file and revised digital model (page 11/par. 122). Thus, Sinclair’s adjustment may be viewed as a prospective adjustment.

For independent claims 6 and 11, Applicants argue for their allowance based on their similarities to claim 1. It follows claims 6 and 11 are rejected for the same reasons discussed above as to claim 1.
For the remaining dependent claims, Applicants argue for their allowance based on their dependence to claims 1, 6 and 11. It follows the remaining dependent claims are rejected for the reasons discussed above and in the following Detailed Action.

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 10, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair (U.S. Patent Application Publication 2017/0310935 A1).

For claim 1, Sinclair discloses a method of adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (disclosing a method for adjusting a digital 3D printable file with a digital 3D model as a three-dimensional representation of a component as an object to be manufactured in an additive manufacturing process (page 1/par. 4-5 and page 2/par. 15)), the method comprising: determining a processing operation to be applied to the object (determining a processing operation on the component as an adjustment of the component to address a build error present in the component as manufactured in the additive manufacturing process (page 2/par. 15)); and adjusting the three-dimensional representation of the object based on adjustment parameters associated with the processing operation (disclosing the 3D printable file and the digital 3D model of the component is adjusted based on correct geometric parameters for adjusting the component to address the detected build error (page 2/par. 15 and page 11/par. 120-122)).

For claim 3, depending on claim 1, Sinclair discloses wherein adjusting the three-dimensional representation of the object comprises applying a thinning operation to the three-dimensional representation of the object (disclosing the adjusting of the 3D printable file and the digital 3D model of the component includes the application of a positive or negative offset to either thicken or thin the geometry of the 3D representation of the component (page 11/par. 120; page 13/par. 134; page 15/par. 141 and page 20/par. 188-189)). 

For claim 6, Sinclair discloses an apparatus for processing a first 3D model (disclosing a computer system as an apparatus for processing a 3D model (page 4/par. 82-84)), the apparatus comprising: a processor; and a memory coupled to the processor, the memory storing instructions that upon execution by the processor cause the processor (disclosing the computer system includes a microprocessor coupled to a memory storage unit for storing instructions for execution by the microprocessor to perform the functions of the computer system (page 4/par. 84)) to: process the first 3D model to produce an amended 3D model, wherein the process is based on a treatment to be performed on an object (disclosing the microprocessor to process the 3D model to produce a revised or corrected (amended) 3D model where the process is based on a treatment to address a build error present in a component as an object manufactured in an additive manufacturing process (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122)); and send the amended 3D model to an additive manufacturing apparatus to create the object from the amended 3D model (disclosing the microprocessor to send the revised or corrected 3D model to an additive manufacturing device to create the component from the revised or corrected 3D model (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122)).

For claim 8, depending on claim 6, Sinclair discloses wherein the processor is to process the first  3D model by eroding a surface of the first 3D model based on the treatment to be performed on the object (disclosing the processing of the 3D model by applying a positive or negative offset to either add to or erode a surface of the 3D model based on the treatment for addressing the detected build error to be performed on the component (page 11/par. 120; page 13/par. 134; page 15/par. 141 and page 20/par. 188-189)). 

For claim 10, depending on claim 6, Sinclair discloses further comprising receiving the first 3D model, and receiving an indication of the treatment to be applied to the object (disclosing receiving the 3D model (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122); further disclosing receiving a solution as an indication of the treatment for addressing the detected build error to be performed on the component (pages 15-16/par. 141, 143-144 and 147)).

For claim 11, Sinclair discloses a non-transitory machine-readable medium comprising instructions that, when executed by a processor (disclosing a memory storage unit for storing instructions for execution by a processor (page 4/par. 82-84)), cause the processor to: process a first object description based on a surface modification parameter to produce a second object description, wherein the second object description describes an object and wherein the surface modification parameter is based on a surface modification to be performed on the object following an additive manufacturing procedure to create the object (disclosing the processor processes a first 3D printable file and digital 3D model to produce a revised or corrected (second) 3D printable file and digital 3D model based on geometric parameters for modifying a surface of a component by applying a positive or negative offset (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122; page 13/par. 134; and page 15/par. 141); disclosing the revisited or corrected 3D printable file and digital 3D model describes the component as an object and wherein the geometric parameters is based on a surface modification be performed on the object to address a build error detected following an additive manufacturing process to build the object (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122; page 13/par. 134; and page 15/par. 141)).

For claim 13, Sinclair discloses comprising instructions that, when executed by the processor, cause the processor to provide the second object description to an additive manufacturing device to create the object (disclosing a memory storage unit for storing instructions for execution by a processor (page 4/par. 82-84) to provide the revised or corrected 3D printable file and digital 3D model to an additive manufacturing device to create the object (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122)).

For claim 14, Sinclair discloses comprising instructions that, when executed by the processor, cause the processor to receive a notification of the surface modification to be performed on the object (disclosing a memory storage unit for storing instructions for execution by a processor (page 4/par. 82-84) to receive a solution as an indication of the surface modification for addressing the detected build error to be performed on the component (page 13/par. 134; and pages 15-16/par. 141, 143-144 and 147)).

For claim 15, Sinclair discloses comprising instructions that, when executed by the processor, cause the processor to modify a surface property of the first object description based on the surface modification parameter (disclosing a memory storage unit for storing instructions for execution by a processor (page 4/par. 82-84) to modify a surface property of the first 3D printable file and digital 3D model based on the geometric parameters by applying a positive or negative offset to the surface of the first 3D printable file and digital 3D model (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122; page 13/par. 134; and page 15/par. 141)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Lappas et al. (U.S. Patent Application Publication 2018/0093418 A1, hereinafter “Lappas”).

For claim 2, depending on claim 1, Sinclair does not disclose adjusting a three-dimensional representation to compensate for a change in geometry of an object.
However, these limitations are well-known in the art as disclosed in Lappas.
Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10). Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for a deformation such as a change in geometry of the object (page 26/par. 151 and pages 44-45/par. 231). It follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional representation of its object to compensate for a change in geometry of its object due to its processing operation to be applied to its object.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Sinclair with the teachings of Lappas. Lappas is analogous art in dealing with a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10). Lappas discloses its adjustment of a geometric model is advantageous in compensating for deformations and changes in geometry to appropriately manufacture a corresponding object. Consequently, a PHOSITA would incorporate the teachings of Lappas into Sinclair for compensating for deformations and changes in geometry to appropriately manufacture a corresponding object. Therefore, claim 2 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 7, depending on claim 6, Sinclair as modified by Lappas discloses wherein the treatment to be performed on the object modifies a dimension of the object, and wherein the processor is to process the first 3D model by modifying a dimension of the first 3D model to counteract the modification of the dimension of the object (Sinclair discloses the processing of the 3D model by applying a positive or negative offset to modify a dimension of the 3D model and the component based on the treatment for addressing the detected build error to be performed on the component (page 11/par. 120; page 13/par. 134; page 15/par. 141 and page 20/par. 188-189); Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counteract a deformation such as a change in geometry and dimensions of the object (page 21/par. 125; page 26/par. 151 and pages 44-45/par. 231); and it follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional model to counteract a change in dimension of its object). 

For claim 9, depending on claim 6, Sinclair as modified by Lappas discloses wherein the processor is to process the first 3D model by applying a structural modification to the first 3D model based on the treatment to be performed on the object (Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted by a structural modification (page 26/par. 152); and it follows Sinclair may be accordingly modified with the teachings of Lappas to apply a structural modification to its 3D model based on its treatment for addressing the detected build error to be performed on its object).

For claim 12, depending on claim 11, Sinclair as modified by Lappas discloses further comprising instructions that, when executed by the processor, cause the processor to process the first object description to produce the second object description by altering the first object description to counterbalance an estimated change to a shape of the object due to the surface modification to be performed on the object (Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counterbalance a deformation such as a change in geometry and shape of the object (page 26/par. 151 and pages 44-45/par. 231); and it follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its first object description to counterbalance an estimated change to a shape of its object due to its surface modification to be performed on its object). 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Chun et al. (U.S. Patent Application Publication 2015/0142153 A1, hereinafter “Chun”).

For claim 4, depending on claim 1, Sinclair does not disclose applying a surface texture to a surface of a three-dimensional representation of the object.
However, these limitations are well-known in the art as disclosed in Sinclair.
Chun similarly discloses a system and method for manufacturing an object with a three-dimensional representation in an additive manufacturing process (page 1/par. 2). Chun explains the three-dimensional representation of the object may be adjusted by applying a surface texture to the surface of the three-dimensional representation of the object such as the application of a protective reinforcing outer layer as a coating over the object (page 3/par. 24; page 6/par. 41 and 44; and page 7/par. 47). It follows Sinclair may be accordingly modified with the teachings of Chun to apply a surface texture to a surface of its three-dimensional representation of its object.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Sinclair with the teachings of Chun. Chun is analogous art in dealing with a system and method for manufacturing an object with a three-dimensional representation in an additive manufacturing process (page 1/par. 2). Chun discloses its use of a surface texture is advantageous in improving a build and quality of an object for manufacturing (page 3/par. 24; page 6/par. 41 and 44; and page 7/par. 47). Consequently, a PHOSITA would incorporate the teachings of Chun into Sinclair for improving a build and quality of an object for manufacturing. Therefore, claim 4 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 5, depending on claim 1, Sinclair as modified by Chun discloses wherein the processing operation to be applied to the object comprises an operation to apply a coating, plating, paint or dye to the object (Chun similarly discloses a system and method for manufacturing an object with a three-dimensional representation in an additive manufacturing process (page 1/par. 2); Chun explains the three-dimensional representation of the object may be adjusted by applying a surface texture to the surface of the three-dimensional representation of the object such as the application of a protective reinforcing outer layer as a coating over the object (page 3/par. 24; page 6/par. 41 and 44; and page 7/par. 47); and it follows Sinclair may be accordingly modified with the teachings of Chun to implement an operation for applying a coating to its object).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613